22-888
Belinda Housey v. Proctor & Gamble Company

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
22nd day of December, two thousand twenty-two.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            BARRINGTON D. PARKER,
            ALISON J. NATHAN,
                  Circuit Judges.
_____________________________________

BELINDA HOUSEY, on behalf of herself and all
others similarly situated,

                       Plaintiff-Appellant,

               v.                                                    22-888

PROCTOR & GAMBLE COMPANY,

                  Defendant-Appellee.
_____________________________________


For Plaintiff-Appellant:                      MICHAEL R. REESE (George V. Granade, on the brief),
                                              Reese LLP, New York, NY & Los Angeles, CA.

                                              Kevin Laukaitis, on the brief, Shub Law Firm LLC,
                                              Haddonfield, NJ.




                                                   1
For Defendant-Appellee:                        DAVID M. ZIONTS (Henry Liu, Andrew Soukup, Dillon
                                               H. Grimm, Alyssa Vallar, on the brief), Covington &
                                               Burling LLP, Washington, DC.

          Appeal from a judgment of the U.S. District Court for the Southern District of New York

(Buchwald, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-Appellant Belinda Housey (“Housey”) appeals from a judgment of the U.S.

District Court for the Southern District of New York (Buchwald, J.) granting a motion by

Defendant-Appellee Proctor & Gamble Company (“P&G”) to dismiss Housey’s First Amended

Class Action Complaint (“the complaint”).          Housey’s putative consumer class action asserts

claims for violation of state consumer fraud laws, including, as relevant here, the New York

Deceptive Trade Practices Act, N.Y. Gen. Bus. Law §§ 349 and 350, breach of express warranties,

and misrepresentation or fraud in connection with P&G’s line of Crest toothpastes containing

charcoal. For the reasons set forth below, we affirm the district court’s judgment. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

                                           *        *      *

          We review de novo a dismissal of a complaint under Federal Rule of Civil Procedure

12(b)(6), “accepting all factual allegations in the complaint as true and drawing all reasonable

inferences in the plaintiff’s favor.” Tongue v. Sanofi, 816 F.3d 199, 209 (2d Cir. 2016) (citation

omitted). The pleading standard is well established.       A complaint must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).     “A claim has facial plausibility when the plaintiff pleads factual content that allows the



                                                    2
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).      However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

        Housey claims that P&G materially misrepresented the benefits of its toothpastes

containing charcoal.     As a general matter, to plead the claims in her putative class action

complaint properly, Housey was required plausibly to allege that P&G’s representations regarding

its charcoal toothpastes were misleading or deceptive and that she personally suffered an injury as

a result.   Section 349 of the New York General Business Law, for instance, provides a cause of

action for any person injured by “[d]eceptive acts or practices in the conduct of any business, trade

or commerce or in the furnishing of any service.” N.Y. Gen. Bus. Law § 349(a), (h).

“‘Deceptive acts’ are acts that are ‘likely to mislead a reasonable consumer acting reasonably under

the circumstances.’” Chufen Chen v. Dunkin’ Brands, Inc., 954 F.3d 492, 500 (2d Cir. 2020)

(quoting Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013)). “To make out a prima

facie case under Section 349, a plaintiff must demonstrate that (1) the defendant’s deceptive acts

were directed at consumers, (2) the acts are misleading in a material way, and (3) the plaintiff has

been injured as a result.” Id. (quoting Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000)).

“Section 350 of the GBL prohibits ‘[f]alse advertising in the conduct of any business, trade or

commerce,’ and is analyzed under the same ‘reasonable consumer’ standard as Section 349.”              Id.

(quoting Maurizio, 230 F.3d at 521). 1




1
  Similarly, “[t]o state a claim for fraud under New York law, a plaintiff must allege (1) a material
misrepresentation or omission of fact; (2) which the defendant knew to be false; (3) which the defendant
made with the intent to defraud; (4) upon which the plaintiff reasonably relied; and (5) which caused
injury to the plaintiff.” Fin. Guar. Ins. Co. v. Putnam Advisory Co., 783 F.3d 395, 402 (2d Cir. 2015).


                                                    3
           Here, the district court properly focused on the product that Housey allegedly purchased,

the 3D White Charcoal Toothpaste. In addition, given Housey’s representation that she did not

view the Crest website before buying the product, the court properly limited its analysis to the

packaging of the 3D White Charcoal Toothpaste at the time of Housey’s alleged purchase.

Consequently, Housey was required to plead adequately, inter alia, that the “enamel safe

whitening” claim which appears on the 3D White Charcoal Toothpaste packaging was deceptive

and likely to mislead a reasonable consumer, and that she was injured as a result. 2        App’x at 20.

For the reasons set forth here, we conclude that she failed to do so.

           As a preliminary matter, the Court may consider “statements or documents incorporated

into the complaint by reference.”     Tongue, 816 F.3d at 209 (citation omitted); see also Ark. Pub.

Emps. Ret. Sys. v. Bristol-Myers Squibb Co., 28 F.4th 343, 352 n.3 (2d Cir. 2022) (“A document

that is integral to the complaint and partially quoted therein may be incorporated by reference in

full.”).    Further, “[w]here a document is referenced in a complaint, the documents control” and

the Court “need not accept as true the allegations” in the complaint that are inconsistent with these

documents. Tongue, 816 F.3d at 206 n.6 (citation and internal quotation marks omitted).

           Housey’s complaint relies principally on several articles that she asserts raise some

inference that charcoal may be harmful to tooth enamel. But even assuming arguendo that these

articles support such an inference, the district court did not err in concluding that Housey’s

complaint fails plausibly to allege that the 3D White Charcoal Toothpaste contains sufficient


2
  For her express warranty claim under section 2-313 of the New York Uniform Commercial Code
(“N.Y.U.C.C.”), Housey was required plausibly to plead that the “enamel safe whitening” claim
constituted an express warranty, which, as relevant here, is “[a]ny affirmation of fact or promise made by
the seller to the buyer which relates to the goods and becomes part of the basis of the bargain” or “[a]ny
description of the goods which is made part of the basis of the bargain,” N.Y. U.C.C. Law § 2–313(1)(a)–
(b) (McKinney 2001), that she relied upon this warranty as a basis for the contract, and that it was
breached, causing her injury. See Rogath v. Siebenmann, 129 F.3d 261, 264–67 (2d Cir. 1997).


                                                    4
charcoal content so as to render the toothpaste harmful and incapable of “enamel safe whitening.”

The articles do not suggest that the Crest toothpaste or any similar charcoal toothpaste has actually

caused harm to any consumers who have used the products, or that such toothpastes cannot safely

whiten teeth.    Because Housey did not plausibly allege that the “enamel safe whitening” claim

on the 3D White Charcoal Toothpaste packaging was deceptive or likely to mislead a reasonable

consumer, she cannot prevail on any of her claims. 3

        Finally, we conclude that the district court acted within its discretion in denying Housey’s

request for leave to amend her already once-amended complaint. We review “a district court’s

decision to permit or deny leave to amend a complaint for abuse of discretion.” Balintulo v. Ford

Motor Co., 796 F.3d 160, 164 (2d Cir. 2015). “Leave to amend may properly be denied if the

amendment would be futile . . . .”     Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185

(2d Cir. 2012); see also In re Lehman Bros. Mortg.-Backed Sec. Litig., 650 F.3d 167, 188 (2d Cir.

2011) (“[I]t is within the district court’s discretion to deny leave to amend implicitly by not

addressing requests for amendment made informally in a brief filed in opposition to a motion to

dismiss.” (citation, internal quotation marks, and alterations omitted)).              Housey has not

sufficiently shown that her proposed amendments would be able to cure the defects identified by

the district court.

                                            *       *       *




3
  Because the complaint is insufficient to plausibly allege a deceptive act, we need not reach Housey’s
procedural objections to the district court’s resolution of P&G’s motion to dismiss.


                                                    5
       We have considered Housey’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             6